Citation Nr: 1107055	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-38 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for the service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for traumatic brain injury 
(TBI).  

3.  Entitlement to service connection for epilepsy.  

4.  Entitlement to service connection for residuals of a rib 
fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
In that decision, the RO, in pertinent part, granted service 
connection for PTSD and assigned an initial 30 percent disability 
rating, effective from June 20, 2008, and denied service 
connection for TBI, epilepsy, and residuals of a fractured rib.  

The Veteran's Notice of Disagreement with that decision was 
received at the RO in December 2008.  While the appeal was 
pending, but before it was received at the Board, the RO issued a 
rating decision in September 2009 that increased the initial PTSD 
disability rating to 50 percent, effective from June 20, 2008.  
The RO subsequently issued a Statement of the Case (SOC) in 
September 2009 and the Veteran submitted a timely substantive 
appeal which was received at the RO in October 2009.  

In September 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  

The issues of entitlement to service connection for TBI, epilepsy 
and residuals of a fractured rib are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

At his September 2010 Board hearing, prior to the promulgation of 
a decision in the appeal, the Veteran requested, in oral 
testimony, to withdraw his appeal as to the issue of entitlement 
to an initial rating in excess of 50 percent for the service-
connected PTSD.  


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive 
appeal have been met; and as such, the Board does not currently 
have appellate jurisdiction to decide the issue of entitlement to 
an initial rating in excess of 50 percent for the service-
connected PTSD.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a 
decision was promulgated, the Veteran testified at a Board 
hearing in September 2010 and specifically requested to withdraw 
his appeal with respect to the issue of entitlement to an initial 
rating in excess of 50 percent for the service-connected PTSD.  
In this case, the Veteran (appellant) has withdrawn this appeal 
as to the issue of entitlement to an initial rating in excess of 
50 percent for the service-connected PTSD, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to that issue.  Accordingly, the Board 
does not have jurisdiction to review the issue of entitlement to 
an initial rating in excess of 50 percent for the service-
connected PTSD and it is therefore dismissed.


ORDER

The issue of entitlement to an initial rating in excess of 50 
percent for the service-connected PTSD is dismissed.


REMAND

The Veteran seeks service connection for TBI, hypertension and 
residuals of a fractured rib.  At his personal hearing in 
September 2010, the Veteran asserted that he incurred the TBI and 
the fractured rib during one (or more) of his many parachute 
jumps during service.  The Veteran's DD Form 214 indeed reflects 
that the Veteran was awarded a parachutist's badge; thus, it is 
conceded that the Veteran made many jumps during service.  

Furthermore, the record contains private medical evidence from 
the Veteran's treating neurologist and a neuropsychologist 
revealing that the Veteran suffers from encephalopathy of the 
brain, which the doctor has attributed to a TBI.  The  
neurologist indicated that the type of damage to the Veteran's 
brain was consistent with TBI.  The doctor further opined that 
the Veteran's epilepsy was secondary to the TBI.  The neurologist 
linked the Veteran's current disability to in-service events, but 
did so solely based on the Veteran's self-reported history 
because there is no objective evidence in the claims file to show 
that the Veteran actually suffered a head injury or rib fracture 
in service.  

Furthermore, with respect to the fractured rib claim, the record 
contains no objective medical evidence of any current disability 
with regard to residuals of a fractured rib, although the Veteran 
testified at his hearing in September 2010 that his doctor told 
him he had an old rib fracture.  The Veteran did not indicate 
which doctor told him this and did not provide any radiological 
evidence to support this assertion.

The Veteran's STRs are silent with respect to any type of head 
injury, epilepsy or injury to the ribs, and there is absolutely 
no evidence of record to show continuity of symptoms since 
service.  Moreover, the Veteran has not provided any evidence of 
treatment since service.  However, the STRs do show that the 
Veteran suffered from malaria during service, and the Veteran's 
neurologist suggested that there may be some link between the 
Veteran's current symptoms and malaria.  Additionally, the 
Veteran has not provided any evidence of his occupational and 
recreational history since service, so it remains unclear as to 
whether the Veteran could have suffered an injury to his head at 
some point after service discharge.  The Veteran was never 
afforded a VA examination, which would be most helpful in 
answering these questions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder any pertinent VA records relating to 
the Veteran's claims of service connection.  

2.  Ask that the Veteran identify any 
additional pertinent private treatment 
records that are not already of record.  The 
RO should attempt to obtain those records 
provided that authorization is provided.  
Private treatment records should include, but 
should not be limited to, records documenting 
current residuals of a fractured rib and a 
doctor's statement noting that the Veteran 
had an old fractured rib.

3.  Schedule the Veteran for a VA orthopedic 
examination to determine the current nature 
and likely etiology of any fractured rib 
residuals.  All indicated tests should be 
completed.  The claims file, including a 
copy of this remand, should be made 
available to the examiner for review in 
conjunction with the examination.  Based on a 
review of the entire record, including, but 
not limited to, the Veteran's STRs, reported 
history and detailed explanation recorded in 
the September 2010 hearing transcript, the 
examiner should opine as to whether it is at 
least as likely as not (a 50 percent or 
higher likelihood) that the Veteran has a 
current fractured rib residual disability, 
and if so, whether it had its onset during 
service or is otherwise related to the 
claimed injuries in-service.  The examiner 
should also comment on whether the objective 
findings on examination are consistent with 
the Veteran's reported history.  A complete 
rationale should accompany all opinions 
expressed.

4.  Schedule the Veteran for a VA 
neurological examination to determine the 
current nature and likely etiology of TBI and 
epilepsy.  All indicated tests should be 
completed.  In particular, this should 
include detailed neuropsychiatric study.  The 
examiner should provide the Veteran with an 
opportunity to explain the history of his 
injuries, symptoms, and in particular the 
onset of symptoms.  The examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed encephalopathy 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's military service, to include as 
a residual of TBI and/or malaria.  The 
examiner is also asked to express an opinion 
as to whether the Veteran's epilepsy is 
related to service and/or whether it is 
secondary to the TBI.  The examiner is asked 
to comment on the significance, if any, of 
the Veteran's delayed onset of the epilepsy 
in the mid-1990's.  The examiner must provide 
a complete rationale for any stated opinion 
and the claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should also comment 
on whether the objective findings on 
examination are consistent with the Veteran's 
reported history.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be conducted 
at this time, and included in the examination 
report.  If such testing is not accomplished, 
a rationale for not doing so should be 
provided.  The claims file, including a 
copy of this remand, should be made 
available to the examiner for review in 
conjunction with the examination.  

5.  Ensure that the above directives have 
been properly completed.  If either 
examination report is insufficient, it should 
be returned to the examiner for corrective 
action.  Thereafter, readjudicate the 
Veteran's claims.  If any action taken is 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


